The document below is hereby signed.

Signed: August 14, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge


                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                              )
                                       )
    BENSON ELLSWORTH PENICK,           )     Case No. 19-00030
                                       )     (Chapter 7)
                      Debtor.          )     Not for publication in
                                       )     West’s Bankruptcy Reporter.

                   MEORANDUM DECISION AND ORDER DISPOSING
                  OF MOTION FOR RELIEF FROM AUTOMATIC STAY

         This addresses the Motion for Relief from the Automatic Stay

    (“Motion”) (Dkt. No. 19) filed herein by Wilmington Savings Fund

    Society, FSB, d/b/a Christiana Trust, not individually but as

    trustee for Pretium Mortgage Acquisition Trust serviced by

    Rushmore Loan Management Services, LLC, (“Movant”).           The debtor’s

    petition reflects that he filed a prior case, Case No. 18-00777,

    in this court.   That case was dismissed this year prior to the

    commencement of this case.      No motion was filed in this case

    within 30 days of the commencement of the case to continue the

    automatic stay pursuant to 11 U.S.C. § 362(c)(3) and the

    automatic stay has thus terminated pursuant to that provision.

         Moreover, the debtor’s opposition is essentially that he has
exempted the property in its entirety from the estate and that

the court should stay the sale because the debtor is attempting

to sell the property for an amount in excess of the debt.

However, for reasons set forth more fully in In re Horton, 595

B.R. 1 (Bankr. D.D.C. 2019), that is not a valid reason to stay

the sale.    The sale would have no impact on the administration of

the estate, and the Bankruptcy Code does not confer on the debtor

any tools in a Chapter 7 case to alter the secured creditor’s

rights.    No purpose under the Bankruptcy Code would be served by

staying the sale.    It is thus

     ORDERED that the Motion (Dkt. No. 19) is disposed of as

follows.    It is further

     ORDERED that the automatic stay imposed by 11 U.S.C.

§ 362(a) has terminated in this case under 11 U.S.C. § 362(c)(3),

and if it has not thus terminated, relief from the stay is

appropriate, and the automatic stay is TERMINATED to enable

Movant and/or its successors and assigns to avail itself of its

rights against the real property known as 408 M Street NW,

Washington, DC 20001, under the Deed of Trust, Promissory Note,

and state law, including but not limited to the initiation of

foreclosure proceedings in the Superior Court for the District of

Columbia, and to allow the successful purchaser to obtain

possession of same.    It is further

     ORDERED that the automatic stay of 11 U.S.C. § 362(a) shall


                                  2
not be reimposed as to Debtor’s interest in the property by the

conversion of this case to a case under another Chapter of

the United States Bankruptcy Code.

                                                                                         [Signed and dated above.]

Copies to: E-recipients.




R:\Common\TeelSM\Judge Temp Docs\Penick (Benson)   Dismiss Objection to Motion.wpd
                                                                                     3
